DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 2/24/2021. Claims 1-21 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 8-10, filed 2/24/2021, regarding the restriction requirement of Claims 1-21, have been fully considered and are persuasive. The restriction requirement has been withdrawn in view of the amended claims.

Election/Restrictions
The restriction requirement has been withdrawn in view of the arguments and amended claims filed 2/24/2021.  Claims 1-21 are presently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 4/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,516,687 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, although the closest prior art of record (such as Nordstrom et al., (US 8042171 B1), Kokkula et al., (US 20170111233 A1), and Tajuddin et al., (US 9692811 B1)) teaches A content delivery system comprising: one or more server computing devices to receive requests for user computing devices for at least two content items, and to return the content items in response to the requests.
However, none of the prior art, alone or in combination teaches a spike prediction system comprising a processor configured with computer-executable instructions to: obtain traffic information regarding the requests for the at least two content items, the traffic information identifying, for individual requests, referrer field values of the individual requests, wherein the referrer field values identify, for an individual request, an entity that provided a link to a content item, of the at least two content items, being requested by the individual request; identify, from the traffic information, a traffic spike to a first content item of the at least two content items, the traffic spike representing an increase in requests for the first content item within a time period relative to a historical average of requests for the first content item; determine a referrer field value shared among at least a threshold number of requests forming a portion of the traffic spike; identify, from the traffic information, a request for a second content of the at least two content items that includes the referrer field value; and transmit a notification to the one or more server computing devices of an expected traffic spike to the second content; wherein the one or more server computing devices are configured to respond to the notification by increasing an amount of computing resources at the one or more server computing devices available to respond to requests for the second content in view of other limitations of the independent claims.
Regarding Claims 5 and 13, although the closest prior art of record (such as (such as Nordstrom et al., (US 8042171 B1), Kokkula et al., (US 20170111233 A1), and Tajuddin et al., (US 9692811 B1)) teaches A computer-implemented method comprising: obtaining traffic information regarding requests received at a server computing system for at least two content items, the traffic information identifying, for a request, referrer field values of the request, wherein the referrer field values identify an entity that provided a link to a content item, of the at least two content items, being requested.
However, none of the prior art, alone or in combination teaches identifying, from the traffic information, a traffic spike to a first content item of the at least two content items, the traffic spike representing an increase in requests for the first content item within a time period; determining a referrer field value shared among at least a threshold number of requests forming a portion of the traffic spike; identifying, from the traffic information, a request for a second content of the at least two content items that includes the referrer field value; and increasing an amount of computing resources available to service requests for the second content in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497